Citation Nr: 1453342	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, claimed as degenerative joint disease.

2.  Entitlement to service connection for a left foot and heel disability.

3.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  Jurisdiction over the matter was subsequently transferred to the RO in Atlanta, Georgia.

In March 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ)
at the RO.  A Travel Board hearing was scheduled in September 2012, however, the
Veteran cancelled the hearing.   A new Travel Board hearing was scheduled in
August 2013 and notice of the new hearing was mailed to the Veteran.  The Veteran
did not appear at the scheduled hearing and did not provide a cause for his failure to
appear.  To date, VA has not received any request from the Veteran to reschedule
his August 2013 Board hearing.  Therefore, his hearing request is considered
withdrawn.  See 38 C F R § 20 704(d) (2014).

In February 2014, the appeal was remanded for additional development of the record.

The issue of entitlement to service connection for a right elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no evidence of a bilateral knee disability, to include degenerative joint disease, that is related to service, or that has been diagnosed within one year of separation.

2.  There is no evidence of a left foot and heel disability that is related to service.

CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by service, and degenerative joint disease of the knees may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2014).

2.  A left foot and heel disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A January 2006 letter discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was informed of the allocation of responsibilities between himself and VA.  

In May 2006, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claims.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Moreover, although the Veteran was not notified of the manner in which VA determines disability ratings and effective dates until after the initial adjudication of his claims, the Board finds that there was no prejudice as the issues decided herein were readjudicated in a January 2009 statement of the case (SOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, available service and VA treatment records have been obtained and associated with the record.  A VA examination in conjunction with both claims has been conducted, and the Board finds that it is adequate in that it was conducted by a neutral, skilled provider who reviewed the Veteran's history and conducted appropriate examinations prior to rendering his findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran received the Army Air Medal with V device and the Bronze Star during his 20 years of service, and that he was also a jump master.  38 U.S.C.A. § 1154(b) (West 2014) provides that the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by combat service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Knees

Service treatment records indicate that in December 1987, the Veteran reported right knee pain of three days' duration.  He indicated that the pain followed trauma from a fall while running.  Physical examination revealed pain with normal range of motion.  His gait was normal, and there was no swelling or discoloration.  On physical examination in December 1988, the Veteran's lower extremities were normal and he was deemed qualified for Ranger school.  In reporting his medical history in August 1990, the Veteran denied knee problems.  At that time, his lower extremities were normal.  On physical examination in August 1991, the Veteran's lower extremities were normal, and he denied knee problems.  On physical examination in September 1992, the Veteran's lower extremities were normal, and denied knee problems while positively identifying a pre-service leg fracture and cramps in his legs.  Physical examination in June 1993 revealed normal lower extremities, and the Veteran denied knee problems.  He was noted to be in excellent health.  On physical examination in July 1994, the Veteran's lower extremities were normal; he denied knee problems.  In May 1995, the Veteran's lower extremities were again found to be normal, and he denied knee problems.  A September 1996 physical examination report and report of medical history were likewise negative for any knee complaints or findings.  Physical examination in September 1999 was likewise negative for lower extremity findings, and the Veteran denied knee problems.  In September 2002 and August 2003, the Veteran endorsed knee trouble; his lower extremities were normal on physical examination.  The 2002 examiner did note recurrent knee pain related to running surface and shoe selection, but did not render a clinical diagnosis.

The Veteran submitted his claim of entitlement to service connection in January 2006.  He stated that degenerative joint disease of the knees began in November 1986, and that he had been treated while in service.  

In his March 2009 substantive appeal, the Veteran alleged that he had chronic pain in his knees that was related to his duties as an aircraft mechanic and paratrooper.

On VA examination in April 2014, the Veteran's history was reviewed.  The examiner determined that the Veteran did not currently have a knee or lower leg condition, and that he had never had such a condition.  He noted that the Veteran denied any current knee complaints, and that he also denied any accidents, trauma, or surgeries.  The Veteran had full range of motion, with no objective evidence of painful motion, to include following repetitive use testing.  There was no pain on palpation of the joint line or soft tissues.  Muscle strength testing was 5/5.  There was no instability on Lachman's, posterior drawer, or valgus/varus testing.  There was no evidence of recurrent patellar subluxation or dislocation.  There was no history of shin splints or meniscal conditions.  There were no other pertinent physical findings.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that there was no current evidence of a chronic knee disability.

Upon review of the record, the Board has concluded that service connection for a bilateral knee disability, to include degenerative joint disease, is not warranted.  In this regard, the Board acknowledges that the Veteran was seen on one occasion for a complaint regarding his right knee, but that no clinical diagnosis was made at that time.  Moreover, numerous subsequent annual examinations were negative for any clinical finding relating to the Veteran's lower extremities.  At the time of those examinations, the Veteran specifically denied knee problems.  It was not until examinations in 2002 and 2003 that the Veteran endorsed knee problems, and on both occasions, physical examination was negative.  VA examination in 2014 also resulted in a conclusion that there is no current evidence of a chronic knee disability.  In sum, there is no record of a medical diagnosis of a disability of either knee.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Board acknowledges the Veteran's report that he has experienced symptoms referable to his knees since 1986.  The Board further acknowledges that the Veteran was treated on one occasion for right knee pain during service, and that he endorsed knee problems in 2002 and 2003.  However, the U.S. Court of Appeals for Veterans Claims (Court) has established that pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, the Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110  and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed).  The Veteran has been apprised of the necessity of evidence establishing a current knee disability, and despite requests for such information, no evidence has been submitted of a current bilateral knee disability. 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
	Left Foot and Heel

Service treatment records indicate that the Veteran complained of right foot and left toe pain in December 1987.  Physical examination revealed positive tenderness of the left toe and swelling on the medial side of the left ankle.  The Veteran was provided with an Ace wrap for his left ankle.  Numerous subsequent examinations revealed no foot problems, and the Veteran denied such on reports of medical history, to include in August 2003.

On VA examination in April 2014, the diagnosis was right foot plantar fasciitis.  No diagnosis was made with regard to the left foot.  The Veteran reported that he had pain near the base of the heel, and that he was given a steroid shot in 2012.  The examiner noted that only the right foot was affected by pain on use.  There was no pain on manipulation of the feet, and no indication of swelling on use.  There were no characteristic callosities and no extreme tenderness of the plantar surface of the feet.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to any condition listed in the diagnosis section.  The examiner concluded that the claimed disability was not incurred in or caused by the claimed in-service injury, event, or illness.  He noted that the only record he found regarding the foot was in 1987, and that subsequent reports of medical history were negative for foot pain.  He further noted that there was no other evidence of other foot problems during service or within one year following service, and that there was no evidence of a traumatic jump which may have caused a foot disability or complaints of foot pain or injury after running.  

Upon review of the record, the Board has concluded that service connection for a left foot and heel disability is not warranted.  In this regard, the Board acknowledges that the Veteran was seen on one occasion for a complaint regarding his left toe, but that he repeatedly denied foot problems on subsequent yearly examinations.  VA examination in 2014 resulted in no diagnosis referable to the Veteran's left foot.  In sum, there is no record of a medical diagnosis of a disability of the left foot.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Board acknowledges the Veteran's report that he has experienced symptoms referable to his left foot since service.  The Board further acknowledges that the Veteran was treated on one occasion for left toe pain during service, and that the assessment was mild muscle tenderness.  However, as noted above, the Court has established that pain alone is not a disability.  Sanchez-Benitez.  Moreover, the Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich.  The Veteran has been apprised of the necessity of evidence establishing a current left foot disability, and despite requests for such information, no evidence has been submitted of a current left foot and heel disability. 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left foot and heel disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease, is denied.

Entitlement to service connection for a left foot and heel disability is denied.

REMAND

The Veteran also seeks service connection for a right elbow disability.  He alleges that this disability is related to his activities during service.  As noted, the Veteran served as an aircraft mechanic and was also a paratrooper and had a jump master rating.  

On VA examination in April 2014, the examiner offered a diagnosis of  right ulnar neuropathy.  He noted that he was unable to find any mention of treatment during service for elbow pain.  He stated that the examination was consistent for ulnar neuropathy but that the Veteran did not have evidence of an elbow disability.  He did not offer an opinion regarding the etiology of the Veteran's right ulnar neuropathy.

The Veteran has stated that his right elbow pain began in May 2004 at Ft. Eustis, and maintains that he has experienced symptoms since that time.  The Board notes that while the VA examiner considered the Veteran's service treatment records in reaching his conclusions, it appears that he did not also consider the Veteran's report of symptoms beginning in 2004, or whether the Veteran's service activities may have resulted in the current ulnar neuropathy.  Thus, the Board concludes that the 2014 examination report is not adequate for the purpose of deciding this claim, and that a new examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of any currently present right elbow disability, to include the diagnosed ulnar neuropathy.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

With respect to any currently present right elbow disability, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any currently present right elbow disability, to include ulnar neuropathy is related to any disease or injury in service.  

Review of the entire claims file is required; however, the examiner should specifically address the Veteran's service as an aircraft mechanic and paratrooper, and his credible statements regarding in-service symptoms.  Note that the absence of documented treatment in the service treatment records cannot alone be the basis of a negative opinion. Rather, the opinion must consider the credible statements of the Veteran regarding his in-service symptoms.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


